Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This application is in condition for allowance except for the following formal matters: 
Claim 1, recited calculating a voltage rising rate, calculating a voltage drop , and calculating a critical sample time. The calculating of the critical sample time should be based on the voltage rising rate and the voltage drop – as the calculated voltage rising rate and voltage drop is not used.
Claim 1 recited calculating the remaining capacity of the battery under test should be on the basis of the compensation ratio, as the calculated compensation ratio value is not used in the claim.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Allowable Subject Matter
3.	Claims 1-6 would be allowable if rewritten or amended to overcome the objection to the claim, set forth in this Office action.

4.	The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record Moh (U.S. Pub. No. 2014/0149058), discloses a 
method for rapidly estimating for a remaining capacity of a battery, comprising: estimating a SOC of a battery using Open circuit voltage (See Figure 7, i.e. s110), and using charging/discharging current, and using slope of graph of state of charge and open circuit voltage in order to generate a correction value (See Figure 8 , i.e. S131 and S132).
	The prior art does not teach: performing a constant current charge to the battery under test in a first period, instantly capturing a voltage and a temperature of a positive electrode of the battery under test in a default frequency, and generating a voltage-time graph; after leaving the battery under test along for a second period, instantly capturing the voltage and the temperature of the positive electrode of the battery under test in the default frequency; calculating a voltage rising rate of the battery under test during a constant current charging period; calculating a voltage drop rate of the battery under test during a leaving-along period; calculating a critical sample time; applying the critical sample time, and comparing the voltage-time graph measured in the constant current charging period, to obtain a critical sampling voltage; calculating a voltage difference slope of the battery under test; calculating a charging time, which is consumed by .

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/NHA T NGUYEN/           Primary Examiner, Art Unit 2851